UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-2070


In re: MAECHEL SHAWN PATTERSON,

                    Petitioner.



                 On Petition for Writ of Mandamus. (5:13-ct-03132-D)


Submitted: November 19, 2019                                Decided: November 21, 2019


Before WILKINSON and RICHARDSON, Circuit Judges, and TRAXLER, Senior Circuit
Judge.


Petition denied by unpublished per curiam opinion.


Maechel Shawn Patterson, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Maechel Shawn Patterson petitions for a writ of mandamus seeking an order

directing the district court to: (1) vacate its November 6, 2014, order denying

reconsideration of the order dismissing his 42 U.S.C. § 1983 (2012) action; (2) liberally

construe his § 1983 complaint as a motion for a sentence reduction; and (3) reduce his

sentence to time served and order his immediate release. We conclude that Patterson is not

entitled to mandamus relief.

       Mandamus relief is a drastic remedy and should be used only in extraordinary

circumstances. Kerr v. U.S. Dist. Court, 426 U.S. 394, 402 (1976); United States v.

Moussaoui, 333 F.3d 509, 516-17 (4th Cir. 2003). Mandamus relief is available only when

the petitioner has a clear right to the relief sought and no other adequate means for obtaining

that relief. In re Murphy-Brown, LLC, 907 F.3d 788, 795 (4th Cir. 2018). Further,

mandamus may not be used as a substitute for appeal. In re Lockheed Martin Corp., 503
F.3d 351, 353 (4th Cir. 2007).

       The relief sought by Patterson is not available by way of mandamus. Accordingly,

although we grant leave to proceed in forma pauperis, we deny the petition for writ of

mandamus. We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                         PETITION DENIED




                                              2